DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/22 has been entered.
Claim 3 has been cancelled.  Claims 1-2, 4-20 are pending.  Claims 6-8 have been withdrawn.  Claim 1 has been amended.  Claims 1-2, 4-5, 9-20 are examined herein.
Applicant’s amendments have rendered the 103 rejection of the last Office Action moot, therefore hereby withdrawn.  The 112 rejection of the last Office Action was not addressed to repeated here.  The following new rejections will now apply.  

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 depends on claim 3, which is cancelled.  Appropriate correction is required.
Claims 12 and 14 are objected to because of the following informalities: Please add “the” and “crystals” before and after “protocatechuic acid” since it is referring to the protocatechuic acid crystals in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the claimed enveloped viruses in claim 5-7 are not recited in claim 1.  There is insufficient antecedent basis for this limitation in the claims.

Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claims 13 and 17 recites the limitation "mammal" in claim 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8-9 are rejected under 35 U.S.C. 112(d) or 112, fourth paragraph, for failing to limit a claim from which it depends.  Claims 8-9 recites orthomyxovirus, alphainfluenzavirus, betainfluenzavirus, and gammainfluenzavirus, which does not further limit claim 1, from which it depends. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (“Investigation of Brassica juncea, Forsythia suspensa, and Inula britannica: phytochemical properties, antiviral effects, and safety,” BMC Complementary and Alternative Medicine, 2019, 19, 253) or Lee et al. (“Antiviral Effects of Black Raspberry (Rubus coreanus) Seed and Its Gallic Acid against Influenza Virus Infection,” Viruses, 2016, 8, 157) both in view of Agmon et al. (“Spontaneous deformation of protocatechuic acid monohydrate crystals: crystallographic aspects,” Proc. R. Soc. Lond. A 1983, 387, 311-330, of record), He et al. (CN 102151256, of record), and Schwartz et al. (US Patent Application 2008/0274163 A1, of record).
The instant claims are directed to a method of inactivating a human enveloped influenza virus type A, B, or C comprising administering to a human a composition comprising protocatechuic acid crystals.
Bae et al. teach the antiviral effects of several medicinal herbs against influenza H1N1 virus (abstract).  Table 2 shows protocatechuic acid was among the compounds identified in extracts of the herbs, Forsythia suspensa and Inula Britannica.  Table 3 shows antiviral activity against the H1N1 virus for both herbs.
Lee et al. teaches that Rubus coreanus seed (RCS) showed potent and broad antiviral activities against influenza type A and B viruses (abstract), specifically H1N1 and H3N2 viruses (page 2, fourth full paragraph).  Table 1 shows that polyphenols, such as 3,4-dihydroxybenzoic acid, are identified in RCS.  Administration of RCS was given in 1, 3.5, 15, and 50 mg/kg to mice (page 8, last paragraph).
However, Bae or Lee et al. does not specifically teach protocatechuic acid crystals, administration conditions, or essential oils.
Agmon et al. teach the remarkable aspects of the crystallization of protocatechuic acid from water (abstract).  
He et al. teach the use of protocatechuic acid for the prevention and treatment of livestock against infectious diseases, such as the avian influenza virus (abstract).  It is also taught that the avian influenza virus can infect mammals (paragraph 0011).  It can be prepared as an oral liquid, granular formation or tablet along with a pharmaceutically acceptable solvent or carrier selected from ethanol, tween, glycerin, or dextrin (paragraphs 0024-0025).  Amounts of protocatechuic acid range from 5-40 mg/kg body weight, preferably from 10-30 mg/kg body weight (paragraph 0027).  In one example, protocatechuic acid was orally administered for 5 days continuously (paragraph 0032).  Embodiment 1 shows a protocatechuic injection prepared from dissolving 10 g of protocatechuic acid, 30 ml of ethanol, 2040 ml of tween, and water up 100 ml (paragraphs 0034-0038).  Example 1 shows the treatment of 18-22 g mice artificially infected with influenza A H9N2 virus by administering 15, 25, 50, and 100 mg/kg of protocatechuic acid as an oral liquid for 5 continuous days (paragraphs 0060-0065).  
Schwartz et al. teach an anti-influenza solution that decreases the likelihood of influenza infection and its spread.  Among the core components are essential oils, such as cineole (eucalyptol), thymol, methyl salicylate, and menthol (abstract).  Cineole assists a potential host cell defend itself against the virus by integrating with the cell’s components and making its defenses more effective. First, cineole helps lyse holes in the virus’s membrane.  Second, cineole beneficially affects respiratory tract cells by improving the ciliary mucous transport and mucous clearance in both the nose and the bronchial tree.  Third, cineole relaxes bronchial and vascular smooth muscle.  Thymol possesses ancillary beneficial effects to fight the influenza virus.  Methyl salicylate provides antiviral intervention by disrupting a signaling pathway on which the virus relies to exit a host cell after replicating itself.  Menthol has been shown to reduce coughing by 50% and may also reduce sneezing, which are major mechanisms that the influenza virus use to spread from person to person (paragraph 0056-0068).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have administered herbs such as Forsythia suspensa, Inula Britannica, or Rubus coreanus seed comprising protocatechuic acid to a human infected with human enveloped influenza virus type A, such as H1N1, as taught by Bae, Lee, and Agmon et al., along with essential oils, as taught by Schwartz et al., under the administration conditions taught by He et al.
A person of ordinary skill in the art would have been motivated to administer Forsythia suspensa, Inula Britannica, or Rubus coreanus seed to a human infected with H1N1 because these herbs and seeds are taught to possess antiviral activity against the H1N1 virus.  A person of ordinary skill in the art would have been motivated to substitute protocatechuic acid crystals for protocatechuic acid because of the increased purity and lower impurities of a substance in crystal form.  A person of ordinary skill in the art would have been motivated to combine essential oils with protocatechuic acid because of the added benefit of using another anti-influenza agent for the therapeutically additive effect of combining two known substances for the same purpose.  A person of ordinary skill in the art would have been motivated to administer these herbs and seeds orally, intraveneously, intraperitoneally, via the skin, oral cavity, nares, nasopharynx, or pulmonary tree by using a spray or fog because He et al. teaches that compositions comprising protocatechuic acid are routinely administered in this manner for treating influenza virus infections, in general.
It is noted that the limitations drawn to “physical disruption of the viral envelope” and “inactivate exposed RNA and/or DNA via its acidic pH of about 4.5” are obvious since these limitations are drawn to mechanism of action that will obviously occur when the same claimed composition is administered to the same claimed patient population.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627